Citation Nr: 1418868	
Decision Date: 04/29/14    Archive Date: 05/06/14

DOCKET NO.  11-30 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a back disability.

2.  Entitlement to service connection for a back disability, to include as secondary to a right knee disability.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to August 1972 and in the Army Reserve from August 1972 to December 1975.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions in October 2009 and July 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Specifically, in October 2009, the RO declined to reopen the Veteran's previously denied claim of a back disability.  Within one year, in May 2010, the Veteran submitted new and material evidence on that claim.  Based on that evidence, the RO reopened the claim, and denied it on the merits.

The Veteran testified before the undersigned Veterans Law Judge in March 2013.  A transcript of this hearing has been associated with the claims file.  

The Board notes that, in addition to the paper claims file, there are electronic claims files associated with the Veteran's claim.  The Board has reviewed the documents in both the paper claims file and the electronic claims files.

The issue of service connection for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In March 1978, the RO denied the Veteran's claim for service connection for a back disability.  The Veteran did not appeal.
2.  The evidence associated with the claims file subsequent to the March 1978 decision is neither cumulative nor redundant, and by itself or in connection with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a back disability.  


CONCLUSIONS OF LAW

1.  The decision that denied the Veteran's claim for service connection for a back disability is final.  38 U.S.C.A. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1977).  

2.  New and material evidence having been presented, the claim for service connection for a back disability, is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the claim for new and material evidence, the Board is reopening the service connection claim.  Therefore, any defect in the notice letter concerning the evidence needed to reopen the claim, or, indeed, any deficiency in VA's compliance with its duty to assist the Veteran, cannot be prejudicial to him.  

New and Material Evidence Claim

Although the RO has reopened the previously denied claim for service connection for a back disability in the July 2010 Rating Decision, the Board is required to address this particular issue (e.g., the new and material claim) in the first instance.  The Board has the jurisdiction to address a new and material issue and to reach the underlying de novo claim.  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.  Any decision that the RO may have made with regard to a new and material claim is irrelevant.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  Thus, the Board must determine whether new and material evidence was presented to reopen the claim in the first instance.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans v. Brown, 9 Vet. App. 273, 284 (1996).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

In March 1978, the RO denied service connection for a back disability because the examiner from last examination prior to the rating decision did not find residuals of a back disability.  The Veteran did not appeal that determination; therefore, the decision became final.

Since the March 1978 final decision, and in conjunction with his current claim to reopen, the Veteran submitted private treatment records from Mercy Medical Center from June to October 2009, showing diagnoses of spinal stenosis, arthritis, and degenerative disc disease.  

The above evidence is new, as it came into existence after the issuance of the March 1978 decision and could not have been considered by prior decision makers.  Moreover, it is material as it addresses the possibility of a current diagnosis of a back disability, which was one of the elements of service connection that was previously unsubstantiated.

New and material evidence having been received, reopening of the previously denied claim of service connection for a back disability is warranted.  As will be discussed below, additional development is required prior to addressing the underlying merits of the claim.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a back disability is reopened.


REMAND

First, the duty to assist requires that VA make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  This includes records of the Social Security Administration (SSA), when deemed relevant to the issues on appeal.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

In his March 2013 hearing, the Veteran indicated that he received Social Security disability benefits because of his back.  As the issue on appeal is his back disability, the Board finds it likely that any back treatment reviewed by SSA in determining its grant of benefits will likely be relevant to the issue on appeal herein.  Therefore, the records must be obtained.  38 C.F.R. § 3.159(c)(2) (2013).  

Next, there may also be outstanding private treatment records.  In the Veteran's 2009 private treatment records from Mercy, there is indication that the Veteran was seeing a physical therapist to treat his back.  The Veteran also indicated in his March 2013 hearing that he has been seeing chiropractors for treatment.  Therefore, upon remand, VA should request these records.  See 38 U.S.C.A. § 5103A(b) (West 2002). 

Last, under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  

The Veteran has demonstrated that he has a current disability, which includes degenerative disc disease and stenosis, and the record contains multiple notations of back pain in his service treatment records.  The Veteran also indicated during his hearing that his back problems may be due in part to his service-connected right knee disability.  Upon remand the Veteran must be afforded a VA examination to address the nature and etiology of his current back disability, to include whether it is secondary to his service-connected right knee disability.  
Accordingly, the case is REMANDED for the following actions:

1.  Request, directly from the Social Security Administration, copies of any adjudication on a claim for disability benefits from that agency as well as the records, including medical records, considered in adjudicating the claim.  All attempts to fulfill this development should be documented in the claims file.  

If, after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, notify the Veteran and (a) identify the specific records that are unable to be obtained; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  With appropriate authorization from the Veteran, obtain and associate with the claims file all private medical records pertaining to the Veteran not currently of record, specifically to include the Veteran's physical therapy and chiropractic records.

All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts to obtain named records VA is unable to secure them, it must notify the Veteran and (a) identify the specific records that VA is unable to obtain; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond. 

3.  Send the Veteran VCAA notice on how to substantiate a claim for secondary service connection pursuant to 38 C.F.R. § 3.310.  

4.  Schedule the Veteran for an examination to determine the nature and etiology of his claimed back disability.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must reflect that the claims file was reviewed in conjunction with the examination.  All findings must be reported in detail and all indicated testing must be accomplished.  

Specifically, the examiner must determine the following:

a.  whether it is at least as likely as not (a 50 percent or greater probability) that that the Veteran's back disability began in or is etiologically related to any incident of the Veteran's military service.  

Review of the whole file is required; however, attention is invited to notations of back pain in the Veteran's service treatment records, including in March 1971 and July 1972.  

b.  whether it is at least as likely as not (a 50 percent probability or greater) that the back disability was either (1) caused by or (2) is aggravated (permanently worsened beyond its normal progression) by the Veteran's service-connected right knee disability. 

If the examiner determines that the back disability is aggravated by the Veteran's service-connected right knee disability, the examiner should report the baseline level of severity of the back disability prior to the onset of aggravation.  If some of the increase in severity of the back disability is due to the natural progress of the disability, the examiner should indicate the degree of such increase in severity due to the natural progression of the disability.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995). 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.
 
If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resorting to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011). 

5.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


